___________

                                     No. 96-1949
                                     ___________

Marc Perkel,                              *
                                          *
              Appellant,                  *
                                          *   Appeal from the United States
     v.                                   *   District Court for the
                                          *   Western District of Missouri.
The Supreme Court of Missouri,            *
Disciplinary Counsel,                     *          [UNPUBLISHED]
                                          *
              Appellee.                   *

                                     ___________

                        Submitted:   September 16, 1996

                            Filed:   September 20, 1996
                                     ___________

Before BOWMAN, MAGILL, and LOKEN, Circuit Judges.
                               ___________

PER CURIAM.


     Marc Perkel appeals from the district court's1 dismissal of his civil
rights action against the Supreme Court of Missouri Disciplinary Counsel
for failure to state a claim.          After careful review of the record, we
affirm for the reasons stated in the district court's Order Granting Motion
To Dismiss.


     A true copy.


              Attest:


                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




     1
      The HONORABLE ORTRIE D. SMITH, United States District Judge
for the Western District of Missouri.